DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 17-30 are objected to because of the following informalities:
Claims 17-20 recites the limitation “(Original) The first network node of claim 0” in line 1. There has been a typographical error replacing the appropriate base and intermediate claim numbers with “0”. For consistency and clarification, it is recommended to change each “0” in line 1 to the appropriate claim number from which each of claims 17-20 respectively depend as originally filed.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 16, the applicant argued, “…Presumably the Examiner is interpreting the radar probe pulse 171 in Bolin as disclosing the first and second reference signals…Bolin says nothing about the radar probe pulses 171 being measured (or transmitted) on both first and second carrier frequencies, or that any alleged first and second radar probe pulses 171 are received from the BS 112 to enable the terminal 130 to determine both first and second characteristics of the object 140…radar probe pulse 171, Bolin discloses that ‘[t]he radar probe pulses 171… have isotropic directional transmission profiles 180, i.e., have substantially the same amplitude for various orientations of transmission with respect to the BS 112…,’ meaning that ‘an amplitude or phase of the radar probe pulses does not show a significant dependency on the transmission direction’…object 140, Bolin discloses that ‘a direction of the echoes 172 and/or a phase shift of the echoes 172 may be characteristic of the position or shape of the object 140’…‘Doppler shift of the echoes 172 may be characteristic of the velocity of the object 140’…There is no disclosure or suggestion in Bolin that the terminal 130 measures a second radar probe pulse 171 on a second carrier frequency, or that a second radar probe pulse 171 is received to enable the terminal 130 to determine characteristics of the object 140 in addition to the position, shape, and/or velocity of the object 140. Rather, Bolin explicitly states that ‘[b]y the techniques, it is possible to employ radar probing in handset devices in combination with data communication in overlapping frequency band’…” on pages 9-10.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
The claims use broad language and broadly recite measuring reference signal(s) on carrier frequenc(ies) to enable determination of characteristic(s) associated with target object(s). The relationship between measuring the reference signal on a carrier frequency and a characteristic is “to enable determination”. As such, the measuring of a reference signal on a carrier frequency provides the first network node with the means to determine a characteristic. Actual determination is not claimed. Furthermore, the relationship between the potentially determined characteristic and a target object is “associated with”. As such, the broad language loosely connects the characteristic and the target object. Additionally, although the claims recite “first” and “second” reference signals, carrier frequencies, and characteristics, this is broadly stated without any limiting exclusion between the “first” and “second”.
Bolin ¶¶60-63; figures 2 and 4, items 112, 130, 140, 161-163, 171 clearly teaches the claimed limitations. In Bolin, UE 130 receives probe pulses 171 traveling along a LOS from the BS 112 (first reference signals on first carrier frequency). The UE 130 also receives echoes of the probe pulses 171 reflected by passive object 140 (second reference signals), the echoes having a Doppler shift of the probe pulses 171. This Doppler shift results in the echoes having a shifted carrier frequency (on second carrier frequency). Under the example of radar probing 109, UE 130 is measuring the received probe pulses 171 and the echoes to determine characteristics of the object 140. Therefore, receiving radar probe pulses 171 traveling along a LOS from the BS 112 provides the UE with the means to determine a  baseline/non-reflected characteristic associated with passive object 140, and receiving echoes of the radar probe pulses 171 reflected by passive object 140 provides the UE with the means to determine a  reflected characteristic associated with passive object 140.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., characteristics in addition to the position, shape, and/or velocity of the object (page 10, lines 11-13)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 1 and 16, the applicant argued, “…Bolin mentions that ‘the accuracy of the radar probing 109 is further increased by employing an anisotropic sensitivity profile of the antenna array 1140,’ Bolin does not disclose or suggest that this results in the ‘accuracy of the one or more second characteristics’ being ‘higher than an accuracy of the one or more first characteristics,’ where both the first and second characteristics are determined. Rather, Bolin merely discloses that ‘if anisotropic sensitivity profiles of the antenna array 1140’ is used, ‘the accuracy of the radar probing 109 is further increased,’…” on pages 10-11.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
The examiner has provided evidence for “both the first and second characteristics are determined,” (arguments, page 11, lines 7-8) hereinabove. Bolin ¶86 goes on to disclose the transceiver 1301 of UE 130 may employ an anisotropic sensitivity profile during reception of an echo of the radar probe pulse 171 to provide increased accuracy of the radar probing 109. As such, the accuracy of the reflected characteristic associated with passive object 140 is higher than the accuracy of the non-reflected/baseline characteristic associated with the passive object 140 because the anisotropic sensitivity profile is employed  based on the echo of the radar probe 171 being received on a shifted carrier frequency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 14-25, and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolin et al. US 2019/0293781 A1 (hereinafter referred to as “Bolin”). Note Bolin was cited by the applicant in the IDS received 27 December 2021.
As to claims 1 and 16, Bolin teaches a first network node (¶¶40 and 85; figure 11), comprising:
a memory (¶85; figure 11);
at least one transceiver (¶85; figure 11); and
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to (¶85; figure 11):
measure one or more first reference signals on a first carrier frequency, the one or more first reference signals received from a second network node to enable determination of one or more first characteristics associated with one or more target objects (¶¶60-63; figures 2 and 4, items 112, 130, 140, 161-163, 171); and
measure one or more second reference signals on a second carrier frequency, the one or more second reference signals received from the second network node to enable determination of one or more second characteristics associated with the one or more target objects (¶¶60-63; figures 2 and 4, items 112, 130, 140, 161-163, 171),
wherein an accuracy of the one or more second characteristics is higher than an accuracy of the one or more first characteristics based on the one or more first reference signals being measured on the first carrier frequency and the one or more second reference signals being measured on the second carrier frequency (¶86).
	As to claims 2 and 17, Bolin teaches the first network node of claim 16, wherein the one or more second reference signals are measured during a time period that at least partially overlaps with measuring the one or more first reference signals (¶82; figure 8).
As to claims 3 and 18, Bolin teaches the first network node of claim 16, wherein measuring the one or more second reference signals is based on results of measuring the one or more first reference signals (¶¶60-63 and 86; figures 2, 4, and 6).
As to claims 4 and 19, Bolin teaches the first network node of claim 16, wherein: the one or more first characteristics of the one or more target objects comprise at least a coarse angle and a coarse range from the first network node to the one or more target objects, and the one or more second characteristics of the one or more target objects comprise at least a fine angle and a fine range from the first network node to the one or more target objects (¶¶60-63 and 86; figures 2, 4, and 6).
As to claims 5 and 20, Bolin teaches the first network node of claim 16, wherein: the first carrier frequency is in a low-frequency range that uses omni-directional transmission and reception, and the second carrier frequency is in a millimeter wave (mmW) frequency range that uses direction beamformed transmission and reception (¶¶60-63 and 86; figures 2, 4, and 6).
As to claims 6 and 21, Bolin teaches the first network node of claim 16, wherein: the one or more second reference signals are transmitted on one or more transmit beams, and the one or more second reference signals are received on one or more receive beams (¶¶60-63 and 86; figures 2, 4, and 6).
As to claims 7 and 22, Bolin teaches the first network node of claim 16, wherein the at least one processor is further configured to: report measurements of the one or more first reference signals to the second network node to enable the second network node to determine the one or more first characteristics of the one or more target objects, and report measurements of the one or more second reference signals to the second network node to enable the second network node to determine the one or more second characteristics of the one or more target objects (figures 5A-5B).
As to claims 8 and 23, Bolin teaches the first network node of claim 16, wherein the at least one processor is further configured to: determine the one or more first characteristics of the one or more target objects based on measurements of the one or more first reference signals, and determine the one or more second characteristics of the one or more target objects based on measurements of the one or more second reference signals (¶¶60-63 and 86; figures 2, 4, and 6).
As to claims 9 and 24, Bolin teaches the first network node of claim 23, wherein measuring the one or more second reference signals is based on the one or more first characteristics of the one or more target objects (¶¶60-63 and 86; figures 2, 4, and 6).
As to claims 10 and 25, Bolin teaches the first network node of claim 16, wherein: the first network node is a user equipment (UE), the second network node is a base station, the one or more first reference signals comprise one or more first downlink reference signals, and the one or more second reference signals comprise one or more second downlink reference signals (¶¶60-63 and 86; figures 2, 4, and 6).
As to claims 14 and 29, Bolin teaches the first network node of claim 16, wherein: the first network node is a base station, and the second network node is a UE, the one or more first reference signals comprise one or more first uplink reference signals, and the one or more second reference signals comprise one or more second uplink reference signals (¶42).
As to claims 15 and 30, Bolin teaches the first network node of claim 16, wherein the at least one processor is further configured to: transmit, via the at least one transceiver, to the UE, on an anchor carrier frequency, a first configuration for the one or more first reference signals; and transmit, via the at least one transceiver, to the UE, on the anchor carrier frequency, a second configuration for the one or more second reference signals (¶42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolin in view of Cheng et al. US 2020/0053702 A1 (hereinafter referred to as “Cheng”).
As to claims 11 and 26, Bolin teaches the first network node of claim 25.
Although Bolin teaches “The first network node of claim 25,” Bolin does not explicitly disclose “receive, via the at least one transmitter…on the second configuration”.
However, Cheng teaches receive, via the at least one transceiver, from the base station, on an anchor carrier frequency, a first configuration for the one or more first reference signals, wherein measuring the one or more first reference signals is based on the first configuration; and receive, via the at least one transceiver, from the base station, on the anchor carrier frequency, a second configuration for the one or more second reference signals, wherein measuring the one or more second reference signals is based on the second configuration (¶¶61 and 68-71; figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Bolin by including “receive, via the at least one transmitter…on the second configuration” as taught by Cheng because it provides Bolin’s apparatus with the enhanced capability of receiving configuration information per reference signal resources per carrier (Cheng, ¶¶61 and 68-71; figure 2).
As to claims 12 and 27, Bolin in view of Cheng teaches the first network node of claim 26.
Cheng further teaches wherein the second configuration is based on the one or more first characteristics of the one or more target objects (¶¶61 and 68-71; figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Bolin in view of Cheng by including “wherein the second configuration is based on the one or more first characteristics of the one or more target objects” as further taught by Cheng for the same rationale as set forth in claim 26 (Cheng, ¶¶61 and 68-71; figure 2).
As to claims 13 and 28, Bolin in view of Cheng teaches the first network node of claim 26.
Cheng further teaches wherein the first configuration and the second configuration are received via downlink control information (DCI), one or more medium access control control elements (MAC-CEs), or radio resource control (RRC) signaling (¶¶61 and 68-71; figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Bolin in view of Cheng by including “wherein the first configuration and the second configuration are received via downlink control information (DCI), one or more medium access control control elements (MAC-CEs), or radio resource control (RRC) signaling” as further taught by Cheng for the same rationale as set forth in claim 26 (Cheng, ¶¶61 and 68-71; figure 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469